Citation Nr: 0022479	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  94-19 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disorder 
secondary to a service-connected abdominal disorder.

2.  Entitlement to an increased evaluation for residuals of a 
ruptured appendix with resection of the ileum, status post 
ileocolostomy with multiple adhesions and laparotomy scars, 
currently rated 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1946 
to September 1949.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO), denying the veteran 
service connection for a heart disorder secondary to his 
service-connected abdominal condition, as well as an 
increased evaluation for the service-connected abdominal 
condition. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Competent evidence of a nexus between a heart disorder 
and a service-connected abdominal disability has not been 
presented.

3.  The veteran is presently receiving the maximum schedular 
rating for postoperative residuals of resection of the large 
and small intestines; the disorder is productive of no more 
than severe disability and it does not result in marked 
malnutrition, anemia, or general debility nor are there 
serious complications such as liver abscesses or a fistula.

4.  The evidence does not show an exceptional or unusual 
disability picture due to postoperative residuals of a 
ruptured appendix with resection of the ileum, or a need for 
frequent periods of hospitalization or marked interference 
with employment.




CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a heart 
disorder secondary to service-connected postoperative 
residuals of a resection of the ileum is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a rating in excess of 60 percent for 
postoperative residuals of a resection of the ileum have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.114, and Part 4, Diagnostic 
Codes 7323, 7328, 7329, 7330 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.

The veteran's service medical records show that the veteran 
was hospitalized on a number of occasions between August 1947 
and January 1950 for abdominal complaints.  In August 1947 
the veteran was found to have acute suppurative gangrenous 
appendicitis, an abdominal pelvic abscess and a mechanical 
intestinal obstruction.  During this hospitalization, he 
underwent an exploratory laparotomy and an ileotransverse 
colostomy.  He was thereafter hospitalized in November 1947 
and in December 1947 for related complaints.  In January 
1948, he was rehospitalized with the complaint of persistent 
diarrhea unrelieved by medical management.  During this 
period of hospitalization, he underwent further surgical 
procedures to include an exploratory laparotomy, lysis of 
adhesions of the ileum, take-down of ileotransverse 
colostomy, closure of colostomy, resection of ileum and side 
to side anastomosis.  

The veteran was next hospitalized in January 1950 by VA with 
complaints of abdominal cramps and diarrhea.  The veteran 
reported on this occasion that, following his operation in 
July 1948, he had been asymptomatic until early December 
1949, when he began to develop crampy abdominal pain, which 
was diffuse throughout his abdomen and diarrhea.  He 
indicated that his diarrhea continued and that between 
December 5, 1949, and January 26, 1950, he lost about 12 
pounds.  The veteran was put on a low residue diet, which 
controlled his diarrhea to some extent.  No organic cause for 
his complaints was found and his physician believed that the 
veteran's gastrointestinal disorder was functional in 
etiology.  Mild irritable colon syndrome was the diagnosis at 
hospital discharge.  

Service connection for ruptured appendix with resection of 
ileum, ileocolostomy and multiple adhesions, and laparotomy 
scars was established by an April 1950 RO rating action.  
This disorder was rated 60 percent disabling under Diagnostic 
Code 7328 of VA's Schedule for Rating Disabilities (rating 
schedule).  

The veteran underwent a further exploratory laparotomy in 
March 1978 for small bowel obstruction at a private medical 
facility.  Additional surgery included a lysis of adhesions 
and a resection of dilated portion of jejunum with an end to 
end jejunostomy.

When hospitalized in January 1983 because of several days of 
vomiting with vague abdominal pain and marked dehydration, 
the veteran was provided a gastroscopy.  A biopsy of the 
duodenum showed acute and subacute nonspecific inflammation 
and biopsy of the stomach showed no significant pathologic 
changes.  The veteran's condition was managed with Tagamet 
and a nonulcerogenic diet.

The veteran was rehospitalized in September 1986 because of 
crampy abdominal pain and signs and symptoms compatible with 
a partial small bowel obstruction.  He was treated with 
intravenous fluids and putting his bowel at rest.  This 
treatment resulted in gradual significant improvement.  No 
surgery was performed. 

VA outpatient treatment records, compiled between August 1991 
and April 1993 and received in connection with his current 
claims, show that in August 1992 the veteran was noted on 
medical history to have mitral insufficiency, rheumatic fever 
at age six, pericarditis in 1990, a systolic click, PVC's, 
increased left ventricular hypertrophy, and probable early 
congestive heart failure.  Mitral insufficiency was the 
diagnosis.  A December 1992 entry records that the veteran 
was recently discharged from a private hospital post cardiac 
valve surgery.  

When hospitalized by VA in July 1995 for a dental procedure, 
the veteran was noted to have a history of abdominal 
pericarditis and mitral valve disease with status post mitral 
valve replacement in October 1992.  The veteran was described 
on physical examination for admission as being well 
developed, well built and not in any acute distress.  He was 
also noted to be on a two-gram sodium low cholesterol diet.  

A VA outpatient treatment record dated in September 1995 
reported that the veteran had been watching his diet since 
knowing about diabetes mellitus.  His weight was recorded in 
December 1995 as 185 pounds and it was indicated that his 
goal for weight was 175 to 180 pounds. 

Private outpatient treatment records show that the veteran 
was prescribed a 10-day trial of Floxin in late May 1995 for 
prostatitis and began shortly thereafter to experience "bad 
diarrhea."  Following discontinuance of this medication, his 
diarrhea was noted to clear up.

On file is a February 1997 memorandum from a VA physician who 
reviewed the veteran's claims file at the request of the RO 
for the purpose of ascertaining whether the veteran's 
service-connected disability aggravated his existing heart 
condition.  This physician noted that the veteran had a 
history of viral pericarditis in 1990 and in August 1993 had 
mitral insufficiency severe enough to require a mitral valve 
replacement.  He further noted the veteran's childhood 
history of rheumatic fever.  He observed the cause of mitral 
regurgitation or insufficiency and stated that "there's no 
indication in the preoperative history of an etiology that 
would include abdominal surgery that occurred in 1947, 1948, 
and again in 1950."  He added that these conditions 
necessitating the veteran's abdominal surgery were present 42 
years prior to the veteran's replacement of his mitral valve 
and, therefore, medically would not be involved as an 
aggravating condition to his present cardiac problems.  He 
concluded that, in his medical opinion, "there is no 
relationship between the veteran's service-connected medical 
conditions and his present cardiac problems."

A second VA physician reviewed the veteran's claims file in 
April 1997 for an opinion on the relationship, if any, 
between the veteran's service-connected disability and his 
present heart condition.  This physician noted the history of 
the veteran's service-connected disability.  He further 
observed that the veteran's past medical history also 
included rheumatic fever in childhood, which was documented 
in the clinical record on several occasions and apparent 
viral pericarditis in September 1990.  A catheterization in 
September 1990 was observed to have shown mitral valve 
prolapse with three-plus mitral regurgitation, normal 
coronary arteries and normal ejection fraction.  The 
veteran's medical history referable to his service-connected 
disability was also noted as well as the observation that, in 
1983 when the veteran was hospitalized with acute gastritis 
and pneumonia, no evidence of cardiac problems other than a 
heart murmur was noted.  The reviewing physician stated that 
the veteran had a 75-pack-year history of cigarette smoking, 
quitting in 1978 and in September 1995 was diagnosed with 
diabetes.  He opined, based on his review of the veteran's 
clinical records, that there was no relationship between the 
veteran's service-connected medical condition and his mitral 
insufficiency.

The veteran was afforded a VA large and small intestine 
examination in November 1998.  On medical history obtained at 
this time, the veteran denied weight loss or gain, nausea 
and/or vomiting and fistula.  He did report a history of 
constipation and/or diarrhea since age 18.  On physical 
examination, there was no clinical evidence of malnutrition, 
anemia, other evidence of debility and/or abdominal pain.  
The veteran's VA examiner commented that the veteran had a 
history of surgical resection of the small intestine in 
approximately 1947 times five and since that time has had a 
lot of diarrhea, gas and belching with diarrhea being the 
biggest problem.

VA outpatient treatment records compiled between October 1996 
and March 1999 include a December 1997 entry which noted that 
the veteran weighed 185 pounds and that this represented a 
weight gain of 10 pounds in one year.  It was also noted that 
the veteran has three well-balanced meals a day and omits 
greasy snack foods.  The veteran's weight was recorded as 190 
pounds in March 1999.  

On a follow-up VA large and small intestines examination in 
April 1999, the veteran again denied any history of weight 
gain or loss, nausea and/or vomiting.  Physical examination 
disclosed no evidence of malnutrition, anemia and/or other 
evidence of debility.  The veteran had no abdominal pain.  
The examiner stated that the veteran had complained of 
constant diarrhea since his surgery in service.  

When examined by VA in June 1997, the veteran's problems with 
diarrhea were again noted and reported to be disturbing his 
lifestyle.  It was further noted that despite this problem 
the veteran maintains a good nutritional balance.  His weight 
was recorded as 185 pounds and his height as 5 feet 11 
inches.  On physical examination, the veteran's abdomen was 
found to be soft.  The examiner observed as a diagnostic 
assessment that the veteran was status post multiple 
abdominal operations and according to the veteran's report he 
suffered from diarrhea which bothers his lifestyle, but as 
per examination and laboratory studies has not resulted in 
malnutrition.  

Analysis.

I.  Secondary Service Connection for a Heart Disorder.

The evidence of record, as summarized above, clearly 
demonstrates that the veteran's heart disorder, mitral 
insufficiency, was not present in service or objectively 
demonstrated within the immediate post service period.  The 
existence of this disorder was not demonstrated earlier than 
1990, approximately 40 years after the veteran's discharge 
from service.  It is thus too remote in time from service to 
support a claim that is directly related thereto and the 
veteran has not contended otherwise.  Obviously therefore a 
conclusion that this disorder was incurred in or aggravated 
in service cannot be sustained even on a presumptive basis.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

It is the veteran's contention that his current heart 
disorder is causally or etiologically related to his service-
connected postoperative abdominal disability and/or 
aggravated by that disability.

Under the applicable criteria, service connection may be 
granted for a disability, which is proximately due to, or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1999).  Also, the Court has held that secondary 
service connection on the basis of aggravation is permitted 
under 38 U.S.C.A. § 3.310 and compensation is payable for 
that degree of aggravation of a nonservice-connected 
disability caused by a service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The threshold question in regard to the issue of entitlement 
to secondary service connection for a heart disorder is 
whether the veteran has met his burden of submitting evidence 
of a well-grounded (i.e., plausible) claim.  If not, his 
claim must fail and there is no duty to assist him in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

When a veteran contends that his service-connected disability 
has caused a new disability, he must submit competent 
evidence of a causal relationship between the two 
disabilities to establish a well-grounded claim.  Jones 
(Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  The Board finds 
that the veteran has not submitted a well-grounded claim of 
secondary service connection for a heart disorder either on 
the basis that it was caused by a service-connected 
disability or that it was aggravated thereby.  

The Court has held that the veteran must submit evidence, not 
just allegations, in order for a claim to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
When, as in this case, the evidence involves a question of 
causation, medical evidence is required to make the claim 
well grounded.  Grottveit v. Brown, 5 Vet. App. 609 (1993).  
Lay statements by the veteran regarding questions of medical 
diagnosis or causation are not sufficient to establish a 
well-grounded claim, as he is not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, a well-grounded claim requires competent evidence of 
current disability, of incurrence or aggravation of a disease 
or injury in service and a nexus between the inservice injury 
or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The principles 
set forth in the Caluza decision concerning evidence needed 
to establish a well-grounded claim for primary service 
connection are also applicable to a claim of secondary 
service connection.  In that instance, the evidence must show 
a current disability and that such disability is either 
caused by or aggravated by a service-connected disability.  

As part of the development of this claim, two VA physicians 
were separately asked to review the entire claims folder in 
order to render an opinion as to whether the veteran's heart 
disorder was in any way caused by or aggravated by his 
service-connected abdominal disability.  It was the opinion 
of both physicians that there was no relationship between the 
veteran's service-connected disability and his current heart 
disorder.  The veteran has presented no competent (medical) 
evidence showing otherwise and the record does not disclose 
any such evidence.  In opposition to these opinions, the 
veteran has proffered only his assertion that his post 
service heart disorder is related to his service-connected 
abdominal disability.  While the veteran and his 
representative may believe that the veteran's heart disorder 
was aggravated by his service-connected postoperative 
residuals of a ruptured appendix with resection of the ileum, 
their lay assertions alone are not competent evidence for 
establishing a plausible claim of secondary service 
connection for a heart disorder.  Espiritu, supra.

In the absence of competent medical evidence linking his 
current heart disorder with his service-connected abdominal 
disability, the veteran's claim for service connection for a 
heart disorder on a secondary basis must be denied as not 
well grounded.

II.  Increased Evaluation for Postoperative Residuals of a 
Ruptured Appendix with Resection of the Ileum.

The Board initially notes that the veteran's claim for an 
increased rating for his service-connected abdominal disorder 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
A claim that a service-connected condition has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffery v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board 
also finds that all relevant evidence for an equitable 
disposition of the claim has been obtained and no further 
assistance to the veteran is required to comply with VA's 
duty to assist him pursuant to 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's schedule for rating disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1999).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3 (1999).  Although 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole history, 
38 C.F.R. § 4.41, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Further, a disability which has been continuously 
rated at or above any evaluation of disability for 20 or more 
years for compensation purposes under laws administered by 
the Department of Veterans Affairs will not be reduced to 
less than such evaluation except upon a showing that such 
rating was based on fraud.  38 C.F.R. § 3.951 (1991).

The veteran's service-connected postoperative abdominal 
disorder has been continuously rated by the RO at 60 percent 
disabling under Diagnostic Code 7328, since September 1949 
except for periods of VA hospitalization during which 
increased compensation pursuant to 38 C.F.R. § 4.30 (1999) 
was warranted.  

The Board observes that ratings under Diagnostic Codes 7301 
to 7329, inclusive, 7331, 7342 and 7345 to 7348, inclusive, 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code, which reflects 
the predominant disability picture, with elevation to the 
next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(1999).

Resection of the small intestines is rated a maximum 
60 percent disabling when there is marked interference with 
absorption and nutrition manifested by severe impairment of 
health objectively supported by examination findings, 
including material weight loss.  It must be noted that the 
criteria for a 20 percent rating for small intestine 
resection include diarrhea and anemia.  38 C.F.R. § 4.114, 
Diagnostic Code 7328.  Resection of the large intestines is 
rated a maximum 40 percent disabling when there are severe 
symptoms, objectively supported by examination findings.  
Diagnostic Code 7329.  

Ulcerative colitis productive of severe disability, with 
numerous attacks a year and malnutrition, and with only fair 
health during remissions warrants a 60 percent rating.  
Pronounced disability, resulting in marked malnutrition, 
anemia and general debility, or with serious complications 
such as liver abscess, warrants a 100 percent rating.  
Diagnostic Code 7323.  

A fistula of the intestine, persisting, or after attempt at 
operative closure warrants a 100 percent rating when 
manifested by copious and frequent fecal discharge, and a 
60 percent rating when manifested by constant or frequent 
fecal discharge.  Slight infrequent discharge warrants a 
30 percent rating.  When healed, rate for peritoneal 
adhesions.  Diagnostic Code 7320.  

The provisions of 38 C.F.R. § 3.321(b)(1) require that 
consideration be given to whether the veteran's case is an 
exceptional one, namely one where the schedular evaluation is 
found to be inadequate.  If so, the case is to be submitted 
by the RO to the Chief Benefits Director, or the Director, 
Compensation and Pension Service, who is authorized to 
approve an extraschedular evaluation commensurate with the 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b)(1).  

Service connection is in effect for postoperative residuals 
of resection of the large and small intestines.  The current 
60 percent rating is the maximum schedular rating for 
resection of either the large or small intestines; however, 
as noted above, a 100 percent schedular rating is provided 
under Diagnostic Code 7323 for ulcerative colitis when the 
disorder is pronounced and results in marked malnutrition, 
anemia and general debility, all with serious complications 
such as liver abscess.  The evidence in this case tends to 
show that the veteran's weight has remained relatively stable 
with no evidence of any significant weight loss that can be 
attributable to his service-connected disability.  On the 
most recent VA examinations, the veteran has demonstrated no 
clinical evidence of fistula, malnutrition, anemia or other 
evidence of debility.  The veteran's predominant symptom 
attributable to his service-connected disability is constant 
diarrhea, which is contemplated by the disability evaluation 
currently assigned.  Therefore, although the veteran has 
experienced significant disability since service as a result 
of manifestations of his service-connected disability, the 
provisions for a 100 percent rating under any of the 
applicable diagnostic codes are not met.  The recent evidence 
does not show that his condition is pronounced, that he is 
suffering from anemia, markedly malnourished or that he has 
such complications as liver abscess or a fistula.  

For the above-stated reasons, the Board finds that the 
preponderance of the evidence is against an increased rating 
for the veteran's service-connected digestive disorder 
disability.  However, there are provisions for extraschedular 
rating when the schedular ratings are found to be inadequate.  
The basis for such a determination is that an exceptional or 
unusual disability picture with related factors such as a 
need for frequent periods of hospitalization or marked 
interference with employment so that application of the 
regular schedular standards is impractical.  38 C.F.R. 
§ 3.321(b)(1).  The evidence does not show that the veteran 
has needed frequent periods of hospitalization in recent 
years for his digestive system disorder.  Moreover, the Board 
finds that there is not marked interference with employment 
from this disorder.  In that regard, the veteran worked for 
many years as a self-employed door-to-door salesman until 
January 1997.  There is no indication in the clinical record 
that the veteran's service-connected digestive system 
disability in any way affected this employment.  The 
veteran's service-connected disorder thus does not present an 
unusual disability picture that is not encompassed by the 
schedular rating assigned.  Therefore, referral to 
compensation and pension service for an increased rating, on 
an extraschedular basis, is not warranted.  

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran, 
but does not find that the evidence is approximately balanced 
such as to warrant its application.


ORDER

Service connection for a heart disorder secondary to a 
service-connected abdominal disorder is denied as not well 
grounded.  

Entitlement to an increased evaluation for residuals of a 
ruptured appendix with resection of the ileum, status post 
ileocolostomy, with multiple adhesions and laparotomy scars 
is denied. 



		
	D. C. Spickler
	Member, Board of Veterans' Appeals




 

